            Case 1:17-cv-10161-IT Document 66 Filed 04/04/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


ELISABETH DOHERTY,                            *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *      Civil Action No. 17-cv-10161-IT
                                              *
AMERICAN INTERNATIONAL                        *
COLLEGE,                                      *
                                              *
               Defendant.                     *


                                           JUDGMENT
                                           April 4, 2019

TALWANI, D.J.

       Pursuant to the court’s Memorandum and Order issued on March 31, 2019, ALLOWING

Defendant American International College’s Motion for Summary Judgment [#41], the court

hereby enters judgment against Plaintiff Elisabeth Doherty and in favor of American

International College as to all claims asserted in the Complaint [#1].

       IT IS SO ORDERED.

                                                                     /s/ Indira Talwani
                                                                     United States District Judge
